Brooke, J.
A motion is made in this case by the appellant to remand the record for correction and amendment in certain specified particulars
It appears that in settling the bill of exceptions the circuit judge omitted to include therein certain matter which counsel for appellant believed to be material. To this ac*463tion of the court appellant excepted, but took no steps to review such action. He caused the bill of exceptions, as settled and signed by the judge, to be printed and the record to be filed in this court. He now asks us to remand that record for amendment. We do not understand this to be proper practice. A party aggrieved by the action of the circuit judge in settling a bill of exceptions should make a motion in the court below that the bill be amended in the desired particulars. Upon the denial of such motion, the action of the circuit court may be reviewed in this court by mandamus. Crane v. Wayne Circuit Judge, 24 Mich. 513, 3 Cyc. p. 52, and cases cited in note 48. If this course is followed, this court, upon consideration of the return to the order to show cause, is enabled to act intelligently, otherwise such action is not possible.
Touching the present application, from an examination of the proposed amendments in connection with the printed record now on file in this court, it would seem that the omitted matter, if it had been included in the bill of exceptions, would in no respect aid this court to a proper understanding of the questions involved.
The motion is denied, with costs.
Moobe, C. J., and Steebe, McAlvay, Blaib, Stone, and Osteandeb, JJ., concurred. Bibd, J., did not sit.